   Case 2:20-cr-01020-SDW Document 25 Filed 12/08/20 Page 1 of 1 PageID: 48

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                                       *
                                                    *
       v.                                           *              CRIM. NO. 20-1020
                                                    *
Darius King                   *
                              *
                            *****
ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                         FOR FELONY ARRAIGNMENTS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔         That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔         That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

1. Covid pandemic, 2. Mandatory NJ shelter in place order, 3. Inability to conduct in-person hearing
for indefinite period, 4. Consent of defendant, and 5. Vacancies/judicial emergency in district


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔         Video Teleconferencing

             Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                    The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                    Other:




Date: December 8, 2020                                              s/Susan D. Wigenton
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
